Citation Nr: 0809049	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable evaluation for a skin disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied entitlement to an increased 
evaluation for a skin disorder. 


FINDING OF FACT

The veteran's eczema currently involves 0 percent of his 
exposed skin and less than 5 percent of his total body area.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  Specifically, the letter advised to submit of 
provided information for VA to obtain medical evidence, and 
to provide statements from others describing the level of his 
disability, or his own statements describing the frequency, 
severity, and any additional disablement caused by his 
condition.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, outpatient appointment printouts, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was advised to submit medical 
evidence or lay statements describing the severity of his 
symptoms, and the rating decision provided the veteran with 
the specific rating criteria by which his condition is 
evaluated.  During his VA examination, he described the 
impact of his disability on his employment and daily life.  
There is no indication that there is additional evidence to 
obtain, and the veteran has been afforded a VA examination 
that addresses the rating criteria.  Thus, the Board finds 
that any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The veteran's skin disorder is evaluated pursuant to 
Diagnostic Code 7806.  Under this Code dermatitis or eczema 
that involves less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

During a VA examination in April 2005, the veteran reported a 
history of flare-ups of his service-connected skin condition, 
with itchy skin and patches of dry papules around the 
eyelids, backs of hands, outer arms, axillae, back, and the 
head of his penis.  He stated his condition flares-up in hot 
weather and in the summer, provoked by mowing lawns in his 
employment as a landscaper.  The veteran reported that 
medication controls the pruritis during flare-ups, but that 
his penis remains dry and cracked all year, worse during 
flare-ups.  Before sexual intercourse he must always apply a 
cream to prevent abrasive pain.

An examination of the skin revealed isolated 2 mm pointed 
white papules peripheral to the right eye, two left frontal, 
one right lower cheek, and a 3 cm scant patch on left neck.  
The remainder of the entire body surface of arms, legs, 
hands, feet, back, buttocks, and groin were normal.  A 
cracked, crusty and irregular patch about 1.5 cm was found on 
the glans penis dorsal distal end, without a break in skin.  
There was no erythema, inflammation or swelling.  The veteran 
was diagnosed with eczema of the glans penis with mild 
chronic function impairment.  The examiner noted that except 
for the glans penis, there was no objective evidence of 
eczema on the remainder of the body's skin surface.  The 
examiner also concluded that the percentage of exposed areas 
affected was 0 percent and the percentage of the entire body 
affected was less than 5 percent.  

Based on this review, the Board finds that the veteran's skin 
disorder, to include dermatitis and eczema, does not meet the 
criteria for a 10 percent rating under Diagnostic Code 7806.  
See 38 C.F.R. §§ 4.3, 4.7, 4.118(a).  In reaching this 
determination, the Board has considered the clinical 
manifestations of the skin disorder and the effect on earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's skin disorder.


ORDER

A compensable evaluation for a skin disorder is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


